Title: From John Adams to Gertruy Roskam van Berckel, 19 March 1782
From: Adams, John
To: Berckel, Gertruy Roskam van



Amsterdam 19th. March 1782

Mr. Adams is very sensible of the honor done him in the polite Card of Madam Van Berkel of this day’s date; but has the Mortification to be conscious that he is not the anonymous Person alluded to, and therefore has no Title to the genteel Acknowledgments for the Present or the Billet.
The happy Auspices of a future Connection between the two Nations, which appear at this time in the City, are extreamly grateful to Mr. A., because it has been upon the best Principles for a long time, one of the most ardent wishes of his Heart.
The constant Friendship of Mr. Van Berkel to a young Country struggling against Oppression, and his long continued Endeavors to form a Friendship between two Nations, which have the best Rea­sons to esteem each other, and the clearest Interests to be united, have erected a Monument to him in every American Heart.
Mr. Adams has had in the Course of his life too much Experience of the inexpressible Consolation to be derived from a Companion whose public Sentiments and Affections are in perfect harmony with his own, and has been too sensible of the cruel Misfortune of being deprived of it for so many Years, to be inattentive to the Obligations which his Country is under to Madam Vanberkel, altho’ he had not the honor to send, or know any thing of the Present alluded to.
